Appeal from an order of a Special Term of the Supreme Court, Rensselaer county, vacating and setting aside a judgment entered by default in favor of plaintiff and granting leave to the defendants to serve proposed answers and to defend said action. The action, to recover for architect’s fees, was commenced March 21, 1935, and the time to answer was extended by written stipulation to May 1, 1935, and thereafter to May 21, 1935. Meanwhile and thereafter negotiations for adjustment and settlement extended into the month of June, 1935. On July *8851, 1935, the judgment herein was entered by default. The appellant argued that the ends of justice were not met by relieving the defendants from their default. Order unanimously affirmed, with ten dollars costs and disbursements to the respondents. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.